Citation Nr: 0810212	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated at 
20 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1966 to October 1969.  Service in Vietnam 
is indicated by the evidence of record.

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for PTSD and diabetes mellitus in November 2003.  
This appeal stems from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO) which granted service 
connection for diabetes mellitus, assigning a 20 percent 
rating effective November 18, 2002, and denied service 
connection for PTSD.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Providence RO in April 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

This case was remanded by the Board in March 2007 for 
additional evidentiary and procedural development, mainly in 
an attempt to verify the veteran's claimed stressors through 
the U.S. Army and Joint Services Records Research Center 
(JSRRC)  and to provide adequate notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  In October 
2007 the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claims.  The veteran's claims folder has 
been returned to the Board for further appellate proceedings.

Issues not on appeal 

In a June 2005 rating decision, the RO granted service 
connection for peripheral neuropathy of all four extremities.  
A  November 2005 RO rating decision denied the reopening of a 
previously-denied claim of entitlement to service connection 
for pes planus.  The veteran has not disagreed with those 
decisions, and those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's type II diabetes mellitus is manifested by use 
of insulin and diet restriction; regulation of activities is 
not shown.  

2.  The competent medical evidence of record does not support 
a finding that PTSD currently exists, nor does it include 
credible supporting evidence verifying the occurrence of the 
veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected type II diabetes mellitus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).

2.  PTSD was not incurred in or aggravated by the veteran's 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected diabetes mellitus, which is currently 
evaluated at 20 percent disabling.  He also seeks service 
connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in March 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide adequate 
notice pursuant to the VCAA and attempt to obtain specific 
stressor information from the veteran for submission to JSRRC 
for verification.  The AOJ was then to readjudicate the 
claims.  

The veteran was sent a VCAA letter in April 2007, which asked 
the veteran to complete a questionnaire with detailed 
information about his claimed PTSD stressors.  The veteran 
did not respond.  After the veteran was given adequate 
opportunity to respond to the letter, the AMC readjudicated 
the claims in the October 2007 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the AMC [issued subsequent to the March 2007 
remand] dated April 2, 2007, which informed him that "the 
evidence must show that your service-connected condition has 
gotten worse."  With respect to the veteran's service 
connection claim, the April 2007 letter informed the veteran 
that the evidence must demonstrate "a relationship between 
your disability and an injury, disease or event in military 
service."  Additionally, because the veteran has claimed 
combat service in support of his PTSD claim, a December 2, 
2005 letter from the RO requested that the veteran "Please 
submit any copies of records showing your receipt of the 
Purple Heart or Bronze Star medals" [Emphasis as in 
original].

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced April 
2007 letter, as well as a letter from the RO dated February 
23, 2004.  Specifically, the veteran was advised in the 
February 2004 and April 2007 letters that VA is responsible 
for obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  The February 2004 VCAA letter more 
specifically indicated that outpatient records from the 
Providence VAMC had been associated with the claims folder.  
The February 2004 and April 2007 letters further indicated 
that VA examinations would be scheduled if necessary to 
adjudicate his claims.  With respect to private treatment 
records, both letters informed the veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the letters, and the 
veteran was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  

The April 2007 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in the original].  

The April 2007 VCAA letter also specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim[s], please let us know.  If 
you have any evidence in your possession that pertains to 
your claim[s], please send it to us."  This request complies 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in August 
2004.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with additional VCAA notice through 
the April 2007 VCAA letter and his claims were readjudicated 
in the October 2007 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the April 2007 VCAA letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6.  

The Board finds that the April 2007 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the April 2007 letter invited 
evidence that would demonstrate limitations in the veteran's 
daily life and work, such statements from employers 
"regarding how your condition(s) affect your ability to 
work; or statements discussion your disability symptoms from 
people who have witnessed how they affect you."

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria.  In his June 2004 notice 
of disagreement, the veteran's representative submitted 
argument which specifically referred Diagnostic Code 7913 and 
his 20 percent rating for his service-connected diabetes, and 
the veteran himself offered specific argument as to why he 
should be rated at 40 percent disabling for his diabetes.  In 
addition, the veteran and his representative specifically 
went over the schedular criteria during his Travel Board 
hearing.  
See the April 2006 hearing transcript, pages 2-7.  It is 
therefore abundantly clear that the veteran was aware of the 
applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  He was also afforded VA 
examinations in March 2004, April 2004, December 2004 and 
February 2005.  The reports of these examinations reflect 
that the examiners reviewed the veteran's past medical 
history, recorded his current complaints, conducted 
appropriate physical and psychiatric examinations and 
rendered appropriate diagnoses and opinions.  

The veteran's representative has argued that, with respect to 
the claim for an increased disability rating for service-
connected diabetes, the March 2004 VA examiner failed to 
address whether the veteran had any restriction of activity.  
See the March 22, 2006 Statement of Accredited Representative 
in Appealed Case, page 4.  However, as detailed in the 
discussion of the increased rating claim below, the March 
2004 and February 2005 VA examiners specifically commented on 
the affect of the veteran's service-connected diabetes on his 
daily activities.  Moreover, the findings of the March 2004 
VA examination report are consistent with the remainder of 
the evidence of record, or more accurately lack thereof, 
regarding medically-indicated regulation of activities due to 
the service-connected diabetes mellitus.  In short, the 
contention of the veteran's representative as to the 
inadequacy of the March 2004 VA examination is without merit.  
  
The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  If 
the veteran believed that the VA examination was not 
representative of his true condition, he was free to submit 
competent medical evidence to the contrary.  He did not do 
so.  See also 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].  

The veteran has indicated that he sought outpatient 
psychiatric treatment at the Providence VAMC immediately 
after service from November 1969 to December 1970.  However, 
a records custodian at the Providence VAMC indicated in 
August 2005 that there was no evidence of any treatment of 
the veteran during the time period specified.  No further 
attempt to locate these records need be made.  As the Court 
has stated: "VA's . . . . 'duty to assist' is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

As was noted in the Stegall discussion above, in its March 
2007 remand, the Board gave the veteran an additional 
opportunity to provide specific stressor information as to 
his PTSD claim.  A letter was sent to the veteran in April 
2007 requesting that the veteran complete an attached PTSD 
questionnaire as to his claimed stressors and provide 
location and approximate dates within a 2-month range.  He 
did not respond.  

The veteran's representative has argued that, despite the 
veteran's failure to submit the PTSD questionnaire, the claim 
should be remanded for stressor development, citing a portion 
of Littke v. Derwinski, 1 Vet. App. 90, 92 which stated that 
"the 'duty to assist' is neither optional nor 
discretionary."  See the February 14, 2008 Post-Remand 
Brief.  In this case, however, VA has done its utmost to 
develop the evidence with respect to the PTSD veteran's 
claim, and any failure to develop this claim rests with the 
veteran himself.  As noted above, the Court has held that 
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood, supra.   It is the responsibility of 
veterans to cooperate with VA.  See Caffrey and Olson, supra.  
The veteran's failure to submit the stressor questionnaire 
extinguishes any further duty to assist on VA's part.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
detailed in the Introduction, the veteran testified before 
the undersigned at the Providence RO in April 2006.

Accordingly, the Board will proceed to a decision.





	(CONTINUED ON NEXT PAGE)


1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913. 

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.  

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  



Analysis

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

Service connection has been separately granted for peripheral 
neuropathy of all four extremities as a result of service-
connected diabetes.  Twenty percent disability ratings were 
assigned for all extremities except for the right upper 
extremity, which received a 30 percent disability rating.  
The veteran has not disagreed with the disability ratings 
assigned for peripheral neuropathy.

The Board will review the evidence to determine whether any 
additional separate disability ratings may be assigned.  This 
requires analysis of the severity of any identified 
complications of diabetes in order to ascertain whether such 
complications are compensable.  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2007), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  The diagnostic code pertaining to 
diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.  

With respect to diabetic retinopathy, though the veteran 
indicated during the April 2006 hearing that he has been 
diagnosed with such (see page 7), there were no pertinent 
findings as to diabetic retinopathy during the most recent 
December 2004 VA eye examination.  A March 2004 VA examiner 
made a notation that the "veteran does seem to have 
complications with diabetic retinopathy."  However, this 
diagnosis was made without examining the veteran's eyes.  
Significantly, the December 2004 VA eye examiner, who 
conducted thorough testing of the veteran's visual acuity 
concluded that he "did not appreciate any diabetic 
retinopathy."  Moreover, a private eye examination report by 
W.J.A. dated in December 2004 indicated "no evidence of 
diabetic retinopathy."  

With respect to the veteran's medical history, VA outpatient 
records are negative for the presence of diabetic 
retinopathy.  Indeed, there is no confirmed diagnosis of 
diabetic retinopathy of record.  

Accordingly, based on the evidence above, the Board concludes 
that diabetic retinopathy does not exist.  The brief and 
clinically unsupported reference to diabetic retinopathy by 
the VA nurse practitioner in March 2004 is outweighed by the 
findings of no retinopathy in two subsequent examination 
report, by an M.D. and a D.O.   See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) [in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual's knowledge and skill in analyzing the medical 
data]. 

There appear to be no other complications of diabetes 
identified in the medical reports, and the veteran has 
pointed to none.  The March 2004 VA examiner specifically 
noted "there does not seem to be any end organ damage except 
for reported aforementioned diabetic retinopathy" [which has 
been discounted upon subsequent examination as detailed 
above].  

The veteran informed the March 2004 VA examiner that he had 
erectile dysfunction, but indicated that such was diagnosed 
over 10 years earlier [which is years prior to his initial 
diagnosis of diabetes in 1997] and was "mostly due to lack 
of testosterone per his M.D."  Testicular degeneration and 
atrophy were noted by the January 1970 VA examiner, long 
before diabetes mellitus was diagnosed.  Moreover, the 
veteran's VA outpatient records include findings of low 
levels of testosterone per the veteran's report.  

There is in fact no evidence of record of erectile 
dysfunction associated with the veteran's service-connected 
diabetes.  Neither the March 2004 or February 2005 VA 
examiners, who conducted a physical examination of the 
veteran, diagnosed the veteran with erectile dysfunction 
associated with diabetes. Accordingly, based on the evidence 
above, the Board concludes that a separate rating for 
erectile dysfunction as secondary to service-connected 
diabetes is not warranted.  

To the extent that the veteran himself contends that he has 
various conditions and that such conditions are related to 
the service-connected diabetes mellitus, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, separate disability ratings, other than that which 
has already been awarded for peripheral neuropathy, may not 
be assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).  

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the veteran's 
diabetes mellitus by applying the schedular criteria.  

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  

The March 2004 VA examiner noted the veteran's use of insulin 
to treat his service-connected diabetes.  Additionally, VA 
outpatient records show that the veteran has been placed on a 
restricted diet due to service-connected diabetes.  Thus, the 
first two of the three criteria for a 40 percent rating have 
been met.

With respect to restriction of activity, the March 2004 VA 
examiner specifically indicated that the veteran "still 
works full-time and this does not seem to impede in his daily 
activities."  Despite the veteran's complaints of limited 
activity due to diabetes, the examiner made no indication 
whatsoever that his service-connected diabetes mellitus 
caused any restriction of activity.  The February 2005 VA 
examiner similarly found that the veteran does not require 
any restrictions due to diabetes "besides need for 
adjustment of his diet."  Additionally, the VA and private 
outpatient records are negative for any restriction of 
activity due to service-connected diabetes.

There is no competent medical evidence to the contrary.  The 
veteran has testified that his medications for service-
connected diabetes have limited his body functions and caused 
him to be more tired.  See the April 2006 hearing transcript, 
page 4.  However, this does not amount to medically-indicated 
restriction of activities.  
For his part, the veteran has identified no medical record 
which indicates that his activities are in any way restricted 
on physicians' orders due to the diabetes mellitus.  

The competent medical records are thus absent for restriction 
of activity due to service-connected type II diabetes 
mellitus, and the criteria for a 40 percent disability rating 
are not met or approximated for that reason.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected diabetes has not changed appreciably since 
the veteran filed his claim.  There are no medical findings 
or other evidence which would allow for the assignment of a 
disability rating in excess of 20 percent at any time during 
the period of time here under consideration.  Based on the 
record, the Board finds that a 20 percent disability rating 
was properly assigned for the entire period from the date of 
service connection, November 18, 2002. 

Extraschedular rating considerations

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected diabetes 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2007) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  



Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to an increased rating for 
his service-connected diabetes.  The benefit sought on appeal 
is accordingly denied.  

2.  Entitlement to service connection for PTSD.

Relevant law and regulations

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007); Moreau v. Brown, 9 Vet. App. 389 
(1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

In essence, the veteran contends that he has PTSD related to 
stressful incidents in service, in particular in connection 
with his claimed combat service in Vietnam.
He has stated on numerous occasions, most recently via a 
November 2007 letter from a United States Senator, that he 
was awarded the Purple Heart medal and the Bronze Star Medal 
(the latter for saving the life of an Australian journalist).

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).  Section 4.125(a) requires that mental disorder 
diagnoses conform to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV). 
38 C.F.R. §§ 4.125(a), 4.130 (2007).

With respect to the first element, there is conflicting 
evidence regarding the current existence of PTSD.  Clinicians 
at the PTSD clinic at the Providence VAMC, as well as P.S.L, 
L.I.C.S.W., contend that the veteran has PTSD as a result of 
his Vietnam service and alleged participation of combat.  
Contrary to these findings are those of the April 2004 VA 
examiner, who asserts that the veteran does not meet the DSM-
IV criteria for PTSD and instead suffers from schizoaffective 
disorder, bipolar type and panic disorder with agoraphobia.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).
In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:
The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  After reviewing the 
record, and for reasons stated immediately below, the Board 
finds the opinion of the April 2004 VA examiner, who 
determined that the veteran does not have PTSD, to be of 
greater probative value than the other opinions of record to 
the contrary.
The opinions in favor of a PTSD diagnosis suffer from a 
number of flaws.  Most notably, the PTSD diagnoses rendered 
by VA clinicians and P.S.L. appear to be based solely on the 
veteran's report that he was engaged in combat in Vietnam.  
As detailed further below, the veteran's reports of combat 
service appear to be patently false and are utterly lacking 
in probative value.  See generally Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Accordingly, the medical opinions based thereupon are 
entitled to no greater weight than are the reports of the 
veteran himself.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [noting that the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion]; Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
[holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  So it is in this case.
Because the PTSD diagnoses of the VA clinicians and P.S.L. 
are based on the veteran's wildly inaccurate reports of 
traumatic events in service, they cannot serve to 
substantiate his claim.
Moreover, unlike the opinions of those clinicians diagnosing 
PTSD, the April 2004 VA examiner's opinion appears to be 
based on a review of the veteran's entire claims file which, 
as noted above, contains no corroboration of the veteran's 
reported stressors.  The April 2004 opinion is also well-
reasoned and draws on specific aspects from the veteran's 
medical history, including his substantial history of 
psychiatric diagnoses other than PTSD.  The April 2004 VA 
examiner adequately accounted for the role that the veteran's 
other psychiatric symptomatology (such as schizoaffective 
disorder and panic disorder) played in his overall disability 
picture.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [whether the physician provides the basis for his/her 
opinion goes to the weight or credibility of the evidence].  
As such, the Board finds the April 2004 VA examiner's opinion 
to be highly probative.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]
The only other evidence in the claims file alleging that the 
veteran has PTSD consists of his own statements and those of 
his spouse.  It is now well settled, however, that lay 
persons without medical training, such as the veteran and his 
spouse, are not qualified to render medical opinions 
regarding matters such as diagnosis of disease, which call 
for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2007) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements and those 
of his spouse are accordingly lacking in probative value.

In sum, the competent medical evidence of record indicates 
that the veteran does not have a current diagnosis of PTSD.  
Accordingly, the first element of 38 C.F.R. § 3.304(f), that 
of a current PTSD diagnosis, has not been met and the 
veteran's claim fails on this basis alone.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[noting that service connection may not be granted unless a 
current disability exists].

With respect to element (2), combat status or credible 
supporting evidence that a claimed in-service stressor 
actually occurred, despite the veteran's contentions to the 
contrary, the Board has determined that the veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  The board further finds that the 
veteran's alleged in-service stressors have not been 
corroborated.  

In this case, the veteran has reported that notwithstanding 
his MOS as a weather observer, he was actually engaged in 
combat, going on patrols and acting as a helicopter door 
gunner at times.  He has further contended that he was 
wounded in action, requiring his evacuation from Vietnam and 
resulting in his receiving the Purple Heart Medal.  See, 
e.g., the April 2006 hearing transcript, pages 8-10, 13.

In particular, the veteran testified as follows:

I received bullet wounds in the lower back and I was 
involved in . . . a helicopter crash, and I carried a 
reporter from Australia out, and to safety.  I was 
picked up and from that point for the next eight months 
I never walked, I had total paralysis from my chest line 
down . . . .

April 14, 2006 hearing transcript, page 9.

The veteran's story has not been amenable to verification, 
both because of its vagueness and because contemporaneous 
records show that he was medically evacuated from Vietnam not 
because of a gunshot wound as he claims but because of a 
pilonidal abscess, which was specifically described in his 
official personnel records as "non hostile."  His service 
medical records amply document the pilonidal cyst and contain 
not the slightest hint of a gunshot wound, much less 
paralysis of many months duration due to the purported 
helicopter crash.  The Board thus affords greater weight of 
probative value to the contemporaneous service medical 
records, which show that he was treated for a pilonidal 
abscess in service in 1969, as opposed to a gunshot wound as 
he now claims.  See Curry, supra.  

Moreover, the Board finds it to be of significance that the 
veteran made no mention of a gunshot wound when he filed his 
initial claim for benefits (encompassing diabetes mellitus 
and a right knee disability) immediately following separation 
from service in November 1969; and that physical examination 
of the veteran in January 1970 was completely negative with 
respect to a report of a gunshot wound, helicopter crash or 
of any physical findings consistent with gunshot would 
residuals or injuries leading to paralysis.  It strains 
credulity to the breaking point that the veteran would 
describe to the January 1970 VA examiner that his knee gave 
out when walking but that he would not mention a gunshot 
wound or a helicopter crash. 

Finally, the official records do not indicate that the 
veteran was awarded a medal or decoration indicative of 
combat service, to include the Purple Heart.  

Thus, to the extent that the veteran's current contentions 
are in conflict with the service records, the Board finds 
that the service records to be more probative than statements 
made decades later in the context of a claim for monetary 
benefits from the government.  The veteran's memory may be 
dimmed with time, he has been diagnosed as having a 
psychosis, and self-interest may also play a role in the more 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  

The remainder of the veteran's claimed stressors are vague, 
and include accounts of enemy fire, deaths of friends in 
Vietnam and a fellow weatherman committing suicide.  None of 
these stressors have been verified.  As was detailed in the 
Board's VCAA discussion above, the veteran was afforded the 
opportunity to submit a detailed stressor questionnaire for 
verification.  He failed to do so.

In sum, the veteran has reported a number of unverifiable 
stressors from service.  As explained above, these cannot 
serve as a basis for the grant of service connection for 
PTSD.  

Accordingly, with no proof of an in-service stressor, element 
(2) of 38 C.F.R. § 3.304(f) is not met, and the claim also 
fails on this basis.  
 
Finally, with respect to element (3) of 38 C.F.R. § 3.304(f), 
causal nexus, in the absent of current PTSD or verified in-
service stressors, such is an impossibility.  Indeed, the 
April 2004 VA examiner found that "it is not as likely as 
not that the veteran's current [psychiatric] symptoms are the 
direct result his military service."  



Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD, as none of the elements of 38 C.F.R. § 3.304(f) have 
been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected diabetes mellitus is denied.

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


